WiNsnow, O. J.
The action is brought upon the contract of employment, not upon the bond. The trial court granted judgment for the plaintiff non obstante, for the reason that he deemed the defendant’s liability was fixed by the by-law, and *84in this conclusion we agree. The by-law, whose terms he knew and which became a part of his contract, provided that’ he should be “responsible for all the moneys, funds, and valuables of the bank.” Words of broader meaning could hardly have been used. They indicate unmistakably the intent of the corporation to place the whole responsibility for the safe-conduct of the bank’s business upon the shoulders of the cashier, whether the actual transactions should be carried on by him or by subordinates. This intent appears all the more plainly by comparing the liability thus placed upon the cashier with the limited liability placed upon the assistant cashier by the other by-law referred to in the statement of-facts. Whether the cashier is made an insurer so that he would have to replace funds destroyed by fire or taken by robbery is a question not involved in the case and hence not decided. We are fully satisfied that the language was intended to and does fairly cover losses resulting from mistakes or malfeasance of the cashier or his subordinates.
The proof here showed that according to the books of the bank, kept by the defendant and his subordinates, $59.80 had been received by the bank which had never been accounted for in the cash. In the absence of explanation (and none was offered), this was prima facie proof that moneys of the bank to that extent were missing. The fact that on other and different occasions there was more cash in the drawer than the books called for cannot affect the defendant’s liability. He does not claim to have paid it in, and, if others paid it in without receiving credit for it, those others are the ones to whom the bank is liable for it, if to any one..
By the Court. — Judgment affirmed.